Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1- 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barillaud (US 6578021 herein after Barillaud), Martinez et al.(US20210092040 herein after Martinez) in view of Duggal et al. (US20190052549 herein after Duggal).

Regarding claim 1, 7, 8, Barillaud teaches a computer system comprising:
 a processor (Fig 1”Main Processor 11”, col 4 lines 15-20 “computer system comprises a main processor (11)”) and memory storing computer program code (Fig 1 “Storage”, “Neural Network Application Program 8”, “Network Management Application 13”, col 4 lines 15-20 “computer System comprises a main processor (11) having access to a storage unit (12)” )   for optimizing for a network application (col 5 lines 30 -35 “All the network users working together will be grouped in the same VLAN. This means that the per VLAN organization of the switched network will allow optimization of network bandwidth", col 8 “the Automatic Network Device Clas sifier Software application of the preferred embodiment has become a neural network application program (40) So called because it uses the Services of a neural network Shell. The Automatic Network Device Classifier Software application),
 for configuring a plurality of network components to deliver a network service for the network application (col 4 lines 55-63 “The input data is formatted by an input data formatter Software component (6) of the classifier application … Once formatted the input data are stored as training data and provided as input for training of a neural network application program (8)”, col 5 lines 25-30 “use this list to define the VLANs in the switching devices of the network”),
 each of the plurality of network components having a measurable metric for each of a plurality of characteristics of the network component relating to a performance of the network component (col 4 lines 20-35” The computer Storage comprises the data and executable programs allowing classification of the network devices into VLANS … Input data is collected by the computer system through the network access from the network devices which maintain variable data when managed by a network management application … The network devices store all the variables defined in their Management Information Base (MIB)), by:
 accessing, for each of the plurality of network components, a measure for each of the measurable metrics to classify the network component for a characteristic corresponding to the measurable metric according to a fuzzy logic classification scheme (col 4 lines 20-35” The computer Storage comprises the data and executable programs allowing classification of the network devices into VLANS … Input data is collected by the computer system through the network access from the network devices which maintain variable data when managed by a network management application … The network devices store all the variables defined in their Management Information Base (MIB));
 defining a configuration of the network components suitable for providing the network service (col 5 lines 25-30 “use this list to define the VLANs in the switching devices of the network”);
 and a configuration of the network components to provide the network application based on an optimization function optimizing the network components in terms of classifications of each network component (col 5 lines 30 -35 “All the network users working together will be grouped in the same VLAN. This means that the per VLAN organization of the switched network will allow optimization of network bandwidth").
Barillaud does not teach a software defined network (SDN), including an SDN controller, a plurality of configurations of the network components, selecting a configuration of the network components.
However, Martinez teaches a software defined network (SDN) ([0039] “probably to be used are Software-Defined Networking (SDN)”), a plurality of configurations of the network components ([0053] “the network service amongst the multiple implementations available”), selecting a configuration of the network components ([0053] “selection of a network service implementation for provision of the network service amongst the multiple implementations available”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barillaud to incorporate the teachings of Martinez. One of ordinary skill in the art would have been motivated to make this modification in order to increase quality of the network and resiliency of the network service ([0012] Martinez).
Martinez does not teach a SDN controller.
However, Duggal teaches a SDN controller.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Barillaud and Martinez to incorporate the teachings of Duggal. One of ordinary skill in the art would have been motivated to make this modification in order to allow the service to be performed in a virtual network.

Regarding claim 2, Barillaud teaches wherein at least one of the plurality of network components is a forwarding device (col 5 lines 25-30 “The network administrator will use this list to define the VLANs in the Switching devices of the network”).

Regarding claim 3, Barillaud and Martinez does not teach wherein the performance of at least one of the plurality of network components includes a degree of contention for the network component.
However, Duggal teaches wherein the performance of at least one of the plurality of network components includes a degree of contention for the network component ([0181] “Resource usage thresholds classified as low , medium or high within BSS”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Barillaud and Martinez to incorporate the teachings of Duggal. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency in a virtual network.


Regarding claim 4, Barillaud teaches further comprising generating an aggregate classification for each of the plurality of network components based on the classifications of the network component (col 4 lines 20-35” The computer Storage comprises the data and executable programs allowing classification of the network devices into VLANS … Input data is collected by the computer system through the network access from the network devices which maintain variable data when managed by a network management application … The network devices store all the variables defined in their Management Information Base (MIB))  such that the optimization function is operable based on the aggregate classification (col 5 lines 30 -35 “All the network users working together will be grouped in the same VLAN. This means that the per VLAN organization of the switched network will allow optimization of network bandwidth").

Regarding claim 5, Barillaud and Martinez does not teach further comprising deploying the selected configuration via the SDN controller.
Martinez teaches selected configuration components ([0053] “selection of a network service implementation for provision of the network service amongst the multiple implementations available”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barillaud to incorporate the teachings of Martinez. One of ordinary skill in the art would have been motivated to make this modification in order to increase quality of the network and resiliency of the network service ([0012] Martinez).
Martinez does not teach further comprising deploying the selected configuration via the SDN controller.
However, Duggal teaches further comprising deploying the configuration via the SDN controller ([0340] “deployment of network policies via the SDN Controller”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Barillaud and Martinez to incorporate the teachings of Duggal. One of ordinary skill in the art would have been motivated to make this modification in order to allow the service to be performed in a virtual network.

Regarding claim 6, Barillaud teaches wherein the accessing (col 4 lines 20-35” The computer Storage comprises the data and executable programs allowing classification of the network devices into VLANS … Input data is collected by the computer system through the network access from the network devices which maintain variable data when managed by a network management application … The network devices store all the variables defined in their Management Information Base (MIB)), the defining (col 5 lines 25-30 “use this list to define the VLANs in the switching devices of the network”) and  are performed repeatedly at one or more predetermined time intervals. (col 5 lines 40-45 “To be kept up-to-date, the automatic VLAN classification should be periodically repeated”).
Barillaud does not teach the selecting, at one or more predetermined time intervals.
However, Martinez teaches the selecting.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barillaud to incorporate the teachings of Martinez. One of ordinary skill in the art would have been motivated to make this modification in order to increase quality of the network and resiliency of the network service ([0012] Martinez).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411


/AJIT PATEL/Primary Examiner, Art Unit 2416